Citation Nr: 9904627	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-11 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or on being 
housebound.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from May 1944 to 
June 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant, who was born in March 1926, was assigned a 
permanent and total disability evaluation for pension 
purposes, effective September 10, 1986.  

2.  The appellant's disabilities are gout, rated 40 percent 
disabling; a left inguinal hernia, rated 30 percent 
disabling; organic heart disease and hypertension, rated 
30 percent disabling; aphakia, bilateral cataracts, 
hypertensive retinopathy, and end stage secondary glaucoma of 
the right eye, rated 30 percent disabling; impairment of the 
sensory nerve in the distal phalanx of the left thumb, rated 
10 percent disabling; bilateral hearing loss, rated 10 
percent disabling; hemorrhoids, rated 10 percent disabling; 
and residuals of an injury to the left index finger, a 
history of peptic ulcer disease, a history of diverticulosis 
of the colon, a hiatal hernia, generalized neurofibromatosis, 
and chronic obstructive pulmonary disease, each rated 
noncompensably disabling.  

3.  The appellant is ambulatory for only short distances 
without requiring the assistance of another person.  

4.  The appellant's disabilities, when considered in 
combination, result in his inability to care for some of his 
daily personal needs without regular personal assistance from 
his spouse, and in an inability to protect himself from the 
hazards and dangers of his daily environment.  

CONCLUSION OF LAW

The criteria for a special monthly pension based on the 
appellant being in need of the regular aid and attendance of 
another person have been met. 38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.351, 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that his several disabilities render him 
unable to attend to his daily needs or to go anywhere without 
the assistance of another person.  He asserts that he is 
housebound because he can no longer drive.  

In accordance with 38 U.S.C.A. § 5107, and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990), the appellant's claim is 
well grounded, and the Board finds that the facts relevant to 
this appeal have been properly developed.  Therefore, the 
obligation of VA to assist the appellant in the development 
of his claims has been satisfied.  Id.  

The appellant was initially granted a permanent and total 
disability evaluation, effective September 10, 1986, by a 
July 1987 rating decision, and he remained eligible for 
payment of pension benefits until November 1, 1989, when they 
were terminated due to his income level.  A January 1996 
rating decision once again granted the appellant pension 
benefits.  The RO has indicated that his disabilities are 
gout, rated 40 percent disabling; a left inguinal hernia, 
rated 30 percent disabling; organic heart disease and 
hypertension, rated 30 percent disabling; aphakia, bilateral 
cataracts, hypertensive retinopathy, and end stage secondary 
glaucoma of the right eye, rated 30 percent disabling; 
impairment of the sensory nerve in the distal phalanx of the 
left thumb, rated 10 percent disabling; bilateral hearing 
loss, rated 10 percent disabling; hemorrhoids, rated 10 
percent disabling; and residuals of an injury to the left 
index finger, a history of peptic ulcer disease, a history of 
diverticulosis of the colon, a hiatal hernia, generalized 
neurofibromatosis, and chronic obstructive pulmonary disease, 
each rated noncompensably disabling.  

Where an otherwise eligible veteran is in need of the regular 
aid and attendance of another person, an increased rate of 
pension is payable.  38 U.S.C.A. § 1521 (d).  The law and 
regulations provide that, for pension purposes, a person 
shall be considered to be in need of regular aid and 
assistance if such person is a patient in a nursing home on 
account of mental or physical incapacity, or is helpless or 
blind, or so nearly helpless or blind as to need the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351.  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: inability of the 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).  

The appellant underwent a VA examination in April 1998 to 
determine whether he required the regular aid and attendance 
of another person and whether he was housebound.  The 
examiner indicated that the appellant had difficulty 
ambulating with the use of a cane.  The diagnoses were 
hypertension, arthritis in the knees, ischemic heart disease, 
anxiety syndrome, peptic ulcer disease, and esophageal 
stricture.  The examiner indicated the following 
determinations about the appellant: he was not totally blind 
or bedridden; he was competent; he was able to dress and 
undress, to walk unassisted, to attend to the wants of 
nature, to keep himself clean, and to leave home for short 
distances unattended; he was senile, he was permanently 
confined to home or immediate area; and he was unable to 
physically and mentally protect himself in his daily 
environment.  

The appellant indicated at his September 1998 video 
conference hearing that he was unable to dress and undress 
without assistance from his spouse, that she had to assist 
him in making sure he took the proper medications when he was 
supposed to take them, that he was unable to drive, that he 
need someone to help him get places, and that he was not able 
to protect himself from the hazards of daily living.  

After careful evaluation of the evidence presented, the Board 
finds that there is an approximate balance of the positive 
and negative evidence concerning the appellant's claim that 
he needs the regular aid and attendance of another person.  
Therefore, because the provisions of 38 U.S.C.A. § 5107(b) 
require that benefit of the doubt be extended to a veteran 
when the evidence is in equipoise, the Board concludes that 
special monthly pension based on the appellant being in need 
of the regular aid and attendance of another person is 
warranted.  


ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

